Third District Court of Appeal
                                  State of Florida

                            Opinion filed January 23, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D18-1014
                             Lower Tribunal No. 17-9898
                                ________________


                                 Anna M. Charry,
                                         Appellant,

                                            vs.

                  In Re: Mariana Torres v. Alexis Gonzalez,
                                         Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

         Todd Ostegard, for appellant.

      Kula & Associates, P.A., and Elliot B. Kula and Ashley P. Singrossi, for
appellee Mariana Torres.


Before LOGUE and SCALES, JJ., and LUCK, Associate Judge.

         LOGUE, J.
      Appellant seeks review of the trial court’s order denying her motion to

intervene following a hearing. We review the denial of the motion to intervene for

an abuse of discretion. See Abujasen v. Dreke, 118 So. 3d 235, 235 n.1 (Fla. 3d DCA

2013) (citing Barnhill v. Fla. Microsoft Anti-Trust Litig., 905 So. 2d 195, 199 (Fla.

3d DCA 2005) (“The standard of review of an order on a motion to intervene is

abuse of discretion.”)). Although a hearing was held on Appellant’s motion, there is

no transcript of the hearing. Under the circumstances of this case, in the absence of

a transcript, we cannot reasonably conclude that the trial court abused its discretion,

and therefore, we affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979); Shojaie v. Gables Court Prof’l Ctr., Inc., 974 So. 2d 1140,

1141-42 (Fla. 3d DCA 2008).

      Affirmed.




                                          2